DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detaching mechanism” in claim 1; “a turning component” in claim 2; “a pressing device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “for fixing an endoscope…using an endoscope…at an end of the insertion portion” is unclear. It is unclear if there are two separate endoscopes due to the lack of antecedent basis and the way this limitation is recited. Claims 2-6 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driedger (US 2012/0323125).
Regarding claim 1, Driedger discloses a fixing device (100, figure 1) for fixing an endoscope (110 and 102, figure 1) capable of observing an operative site in a body cavity (visual access to internal aspects of a body [0046]) using an endoscope having an insertion portion (110, figure 1) to be inserted into the body cavity and an endoscope body (102, figure 1) attached at an end of the insertion portion (intended use limitation | see 112b rejection above), wherein the fixing device comprises a holder body (10, 20, 30, 40, 50, and 60, figure 1) attached to a fixing stand (90, figure 1) placed on a floor (see figure 1) and for holding the endoscope body in an axially rotatable manner (rotation for aligning and disaligning [0054]), and the holder body comprises a detaching mechanism (this element is interpreted under 35 USC 112f as a lid component, a pressing device, and a turning component [0033] | 20 as a lid component, 40 as a turning component, and mechanical retention device/clip 80 as a pressing device, figures 1 and 10) that allows the endoscope body to be detached from the holder body while keeping the insertion portion inserted in the body cavity (open configuration [0055]).  
Regarding claim 2, Driedger further discloses the detaching mechanism comprises: a through hole (see 20, 30, and 40 goes through 50 and 60, figures 1 and 10) formed in the holder body and having a first cutout in a radial direction (see figures 1a, 3, and 10); and a turning component (this element is interpreted under 35 USC 112f as a c shaped component with a flange [0034] | see 40, figure 1 and notches 44, figure 
Regarding claim 3, Driedger further discloses a pressing device (this element is interpreted under 35 USC 112f as any component that can press the flange of the turning component in the axial direction [0035] | see tines 84 of the mechanical retention device/clip 80, figure 10) which presses the turning component in an- 22 - axial direction of the through hole and has a third cutout corresponding to the first cutout and the second cutout (U-shaped clip [0061]; see 84, figure 10).  
Regarding claim 4, Driedger further discloses the turning component comprises a flange (44, figure 5) extending in the radial direction, and the pressing device presses the flange in the axial direction (interference fit [0062] | the examiner interpreted the interference fit to press/hold the flange in the axial direction).  
Regarding claim 5, Driedger further discloses the turning component and the pressing device are fitted in the through hole (best seen with figure 10) and fixed in the axial direction by a lid component (20, figure 10) attached on the holder body.  
Regarding claim 6, Driedger further discloses the holder body comprises a horn component (see apertures 67, figure 7a | the examiner broadly interpreted “horn” to mean a circular-like shape) for fixing a treatment instrument which is inserted into an endoscope channel of the endoscope or inserted into the body cavity with the endoscope (functional language | apertures 67 are for the probe electrical connector 108 when not in use or not contained within the probe holder [0090] | aperture 67 is capable of holding a treatment instrument which is inserted into an endoscope channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 2010/0274079); Henkin (US 2008/0183034); Oberlaender (US 2006/0058579); Pagliuca (US 2003/0040656).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 20, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795